FINDINGS OF FACT.
Augusta G. Southack died a resident of the State of New York on February 27, 1921. Letters testamentary were duly issued to Gladys S. Christy and the Farmers’ Loan & Trust Co., as executors thereunder, in the Surrogate’s Court of New York County on April 27, 1921. The executors paid the transfer tax assessed by the State of New York against the estate in the sum of $17,259.60. On February 8, 1923, there was refunded to the estate $2,336.53, making the total tax paid to the State of New York $14,923.07.
The executors filed an income-tax return for the estate, covering the period from the date of death of the decedent to December 31, 1921, and in that return deducted $17,259.60, which was the amount paid to the State of New York as a transfer tax. This deduction was disallowed by the Commissioner.
Net income will be computed by deducting $11¡,,9'B3.07* Order of redetermination will be entered on 15 ddys’ notice, under Bule 50.